DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 07/07/2022 for examination. Claims 7, 8, 10 and 11 have been amended. No claim is added and cancelled. Claims  7-8 and 10-14 are pending under examination.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments to the claim 7, 8, 10, and 11, filed on 07/07/2022, with respect to the claim rejection under 35 U.S.C 103 have been fully considered.
As provided in further detail below, applicant’s arguments regarding that the references fail to show certain features are unpersuasive in view of the grounds of rejection discussed in detail. Please note that during patent examination, the pending claims even when interpreted in view of the specification must be “given their broadest reasonable interpretation.” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), In re Am. Acad, of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). As such, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Regarding arguments on claim 7 on page 9-11, applicant argues that “neither Richardson nor Khalil teaches or suggest generating a service authentication password value according to the service authentication password request from the online service server”.  Examiner carefully reviewed the argument and respectfully disagree. First, Richardson teaches password-less authentication for a user on an access terminal through a mobile device of the same user, where the authentication is for allowing/deny the user to access data and services provided by the server (Para. 0074 and 0091). The only difference between Richard and current application is that the server in Richardson does both providing online service through login and authentication, wherein the current application has two servers, one is authentication server and one is online service server. Second, Richard teaches the method that multiple web sites and service could share the authentication credentials without user entering any password (Para. 0001-0002). Therefore, Richardson teaches a user centered service authentication technology. 
Regarding other augments on claim 7, claim 7 is amended with new limitation, generates [[an]] a service authentication password value according to the service authentication password request from the online service server, wherein the service authentication password value is a newly generated password value for granting that the online service server to be accessed by the access terminal is authentic. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s other arguments with respect to rejections of claim 7 along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior art, Karachiwala (US10299118), is introduced.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson (US20180232516) in view of Karachiwala (US10299118, hereinafter Kara).
Regarding claim 7, Richardson teaches an authentication system performing user-centered authentication (Richardson:  a system authenticating a user device for an online account through another mobile device of the same user; Para. 0005 and Para. 0091, Abstract, Fig. 1B), comprising: an authentication service component (Richardson: server (11) in Fig. 1B) for an authentication procedure of an online service server (Richardson: server (11) in Fig. 1B provide online service to a user and provide authentication of any of user devices that the user login to access the online service; Para. 0001-0002, Para. 0005; Para. 0074; Para. 0091); and a mobile authentication agent component for the authentication procedure of an access terminal (Richardson: mobile device (12) in Fig. 1B or first digital device (11) in Fig. 4 is a vouching device for an access terminal (personal computer (15) in Fig. 1B or second digital device (115) in Fig. 4); Para. 0061; Para. 0092); wherein the server allows a service log-in screen to be displayed on a screen of the access terminal when there is an access request to the online service server through the access terminal, in which an user ID input window is displayed, but a user password input window is not displayed on the service log-in screen (Richardson: login screen only display input window for username, not for password; Para. 0064; Para. 0065; Fig. 4: 
    PNG
    media_image1.png
    282
    324
    media_image1.png
    Greyscale
), and when a user ID as an input of the user ID into the user ID input window on the service log- in screen is completed, the authentication service component identifies the mobile authentication agent component corresponding to the user ID (Richardson: after user entering username/login identity on the personal computer, user is prompted to use the mobile device for authentication, Para. 0021; Para. 0066;-0067; Fig. 2(46); Fig. 4), generates a service authentication password value (Richardson: in response to user entering username/login identity on the personal computer,  a temporary identifier is generated; Para. 0021(e)), and transmits the service authentication password value to the confirmed mobile authentication agent component (Richardson: same temporary identifier is transmitted to mobile device, Para. 0021(f) and Fig. 4) and the access terminal respectively (Richardson: server issues a temporary identifier to the access terminal; Para. 0021(e) ), wherein the service authentication password value is a newly generated password value for granting that the online service server to be accessed by the access terminal is authentic (Richardson: the temporary identifier is generated in response to user entering username/login identity on a personal computer; Para. 0021(e)), wherein the server allows the received service authentication password value to be displayed on the service log-in screen (Richardson: temporary ID is displayed on the service login screen; Para. 0078; Para. 0088; Fig. 2; Fig. 4), wherein as the service authentication password value is received, the mobile authentication agent component allows the received service authentication password value to be displayed on a screen of a mobile authenticator (Richardson: same temporary ID is displayed on the screen of mobile device; Para. 0089; Fig. 4), wherein the mobile authentication agent component is a software application and is installed in the mobile authenticator (Richardson: user’s application on the mobile device is used to verify users identify; Para. 0070; Para. 0061), and the mobile authenticator is mobile terminal of a user and is different from the access terminal (Richardson: Fig. 1B: User’s first digital device (12), new device (15); Fig. 4: first digital device (112), second digital device (115); Para. 0070; Para. 0061),  wherein when the service authentication password value displayed on the service log-in screen and the service authentication password value displayed on the mobile authenticator screen coincide with each other, a service password verification value generated by the mobile authentication agent component is transferred to the authentication service component  (Richardson: user compares the temporary ID displayed on the mobile device with the temporary ID displayed on the personal computer, if they are match, user confirm the match by checking the check-box 126 on Fig. 4, which triggers the transmission of an authorization signal from the mobile device to the server; Para. 0090); wherein as the password verification value is received, the authentication service component transmits an authentication success message to allow service authentication for granting that the online service server to be accessed by the access terminal is authentic and user authentication for granting that the user who request the access through the access terminal is authentic to be batch-processed (Richardson: on receipt of the authorization signal, the user and the website server accessed by access terminal are both authenticated for the service offered using log-in user account with a website; Para. 0091; Para. 0073; Para. 0074; Para. 0081-0082). 
Yet, Richardson does not explicitly teach generating a service authentication password value according to the service authentication password request from the online service server, wherein the online service server allows a service log-in screen to be displayed on a screen of the access terminal, the user ID is transferred from the online service server to the authentication service component; transmits the service authentication password value to the online service server, the authentication service component transmits an authentication success message to the online service server to allow authentication, wherein the authentication service component is an authentication server that is separated from the online service server.
However, in the same field of endeavor, Kara teaches generating a service authentication password value according to the service authentication password request from the online service server (Kara: receiving a request to generate a passcode for accessing a website, generate a passcode; Fig. 4), wherein the online service server (Kara: protected server 510, Fig. 5) allows a service log-in screen to be displayed on a screen of the access terminal (Kara: the protected server provides the client with a login page 529, Col. 8, line 55-59; Fig. 15; 
    PNG
    media_image2.png
    153
    311
    media_image2.png
    Greyscale
 ), the user ID is transferred from the online service server to the authentication service component (Kara: upon user entering a username, the third party transmits the username to the authentication server; Table !; #1640-1642); transmits the service authentication password values to the online service server (Kara: the passcode is transmitted to the website or server; Col. 7, line 56-58), the authentication service component transmits an authentication success message to the online service server to allow service and user authentication (Kara: The authentication server notifies the third party of the decision to grant or deny access; Table A: #1666), wherein the authentication service component is an authentication server that is separated from the online service server (Kara: authentication server 525 provide authentication service to third party (protected server); Fig. 5: authentication provider server 525; protected server 510; Col. 8, line 40-54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Richardson to include generating a service authentication password value according to the service authentication password request from the online service server, wherein the on-line service server allows a service log-in screen to be displayed on a screen of the access terminal, the user ID is transferred from the online service server to the authentication service component; transmits the service authentication password values to the online service server, the authentication service component transmits an authentication success message to the online service server to allow service and user authentication, wherein the authentication service component is an authentication server that is separated from the online service server as disclosed by Kara. One of ordinary skill in the art would have been motivated to make this modification in order to provide user/device/service authentication using user’s mobile phone without entering any password as suggested by Kara (Kara: Col. 2, line 33-37). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of  Kara, and further in view of Reed et al. (US20090249076, hereinafter Reed). 
Regarding claim 8, combination of Richardson and Kara teaches the authentication system of claim 7. In addition, Richardson teaches wherein a service authentication password display window is included in the service log-in screen (Richardson: Fig. 4: 
    PNG
    media_image3.png
    285
    326
    media_image3.png
    Greyscale
; Para. 0088: server 111 generates and issues a temporary ID 121 to second digital device 115. The temporary ID 121 is then displayed on second digital device 115 or is otherwise made available for communication to the user sufficient for the user to verify the temporary ID 121 which has been issued for the second digital device 115), wherein the server allows the service authentication password value to be displayed in the service authentication password display window upon receiving the  service authentication password value (Richardson:  Para. 0088: server 111 generates and issues a temporary ID 121 to second digital device 115. The temporary ID 121 is then displayed on second digital device 115 or is otherwise made available for communication to the user sufficient for the user to verify the temporary ID 121 which has been issued for the second digital device 115), wherein as the service authentication password value is received, the mobile authentication agent component displays the service authentication password display window to which a graphical user interface (GUI) having the same graphic effect as the service authentication password display window displayed on the service log-in screen is reflected, on the screen of the mobile authenticator and displays the service authentication password value in the displayed service authentication password display window (Richardson: Fig. 4: 
    PNG
    media_image4.png
    310
    292
    media_image4.png
    Greyscale
; Para. 0089: At the same time, subsequently, server 111 issues the same temporary ID 121 to first digital device 112. Again, the first digital device 112 causes the temporary ID 121 to be displayed on first digital device 112 or otherwise made available for communication to the user sufficient for the user to verify the temporary ID 121 which has been issued for the first digital device 112). 
Yet, the combination does not teach the service log-in screen which allows a graphic effect allowing the lapse of a password valid time of the corresponding service authentication password value to be visually guided to be reflected in the service authentication password display window.
However, in the same field of endeavor, Reed teaches the service log-in screen which allows a graphic effect allowing the lapse of a password valid time of the corresponding service authentication password value to be visually guided to be reflected in the service authentication password display window (Reed: Para. 0242: As shown in FIG. 21B, the details of a guest user are displayed in guest details pane 2210. The guest user details displayed may include, but are not limited to the guest user's login ID, temporary password, and the guest user's access expiration date). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include the service log-in screen which allows a graphic effect allowing the lapse of a password valid time of the corresponding service authentication password value to be visually guided to be reflected in the service authentication password display window as disclosed by Reed. One of ordinary skill in the art would have been motivated to make this modification in order to provide a summary for the guest user as suggested by Reed (Reed: Para. 0242).
Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Kara and Reed, and further in view of Fukeda et al. (US20070124682, hereinafter Fukeda).
Regarding claim 10, combination of Richardson, Kara, and Reed teaches the authentication system of claim 8. 
In addition, Richardson further teaches wherein the service authentication password value is displayed in the service authentication password display window by a number string or a character string (Richardson: Para. 0088: server 111 generates and issues a temporary ID 121 to second digital device 115. The temporary ID 121 is then displayed on second digital device 115 or is otherwise made available for communication to the user sufficient for the user to verify the temporary ID 121 which has been issued for the second digital device 115; Para. 0089: At the same time, subsequently, server 111 issues the same temporary ID 121 to first digital device 112. Again, the first digital device 112 causes the temporary ID 121 to be displayed on first digital device 112 or otherwise made available for communication to the user sufficient for the user to verify the temporary ID 121 which has been issued for the first digital device 112).
In addition, Reed teaches the password valid time is displayed in the service authentication password display window (Reed: Para. 0242: As shown in FIG. 21B, the details of a guest user are displayed in guest details pane 2210. The guest user details displayed may include, but are not limited to the guest user's login ID, temporary password, and the guest user's access expiration date). 
Yet, the combination does not teach the valid time is displayed in a time lapse bar shape to visually guide the lapse of a password valid time.
However, in the same field of endeavor, Fukeda teaches the valid time is displayed in a time lapse bar shape to visually guide the lapse of a password valid time (Fukeda: Para. 0039: The progress display control part 12 performs control for displaying a progress of a conference on the display unit 20. Progress of each subject is displayed by a bar extending according to a lapse of time). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the valid time is displayed in a time lapse bar shape to visually guide the lapse of a password valid time as disclosed by Fukeda. One of ordinary skill in the art would have been motivated to make this modification in order to display proceeding time as suggested by Fukeda (Fukeda: Para. 0039). 
Regarding claim 11, combination of Richardson, Kara, Reed and Fukeda teaches the authentication system of claim 10. In addition, Richardson further teaches wherein the authentication service component updates and generates the service authentication password value with the lapse of the password valid time and retransmits the updated and generated authentication pass word value to the online service server and the mobile authentication agent component (Richardson:  Para. 0090: the user is then placed in a position where they can then compare the temporary ID 121 appearing on or otherwise associated with second digital device 115 with the temporary ID 121 appearing on or otherwise associated with first digital device 112 during a pre-determined time-frame. In one form, if the two temporary IDs match, then may confirm to first digital device 112 that a match has occurred and trigger by way of choice check-box 126 transmission of an authorisation signal 127 from first digital device 112 to server 111). 
In addition, Reed teaches the service authentication password value and the password valid time are updated and displayed in the service authentication password display window with the update of the service authentication password value (Reed: Para. 0242: As shown in FIG. 21B, the details of a guest user are displayed in guest details pane 2210. The guest user details displayed may include, but are not limited to the guest user's login ID, temporary password, and the guest user's access expiration date). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Richardson in view of Kara, and further in view of Keeler et al. (US20030233580, hereinafter Keeler).
Regarding claim 12, combination of Richardson and Kara teaches the authentication system of Claim 7. 
Yet, the combination does not teach wherein after service access is permitted to the online service server in association with the access terminal with the transmission of the authentication success message, when an access closing value is received from the mobile authentication agent component to the authentication service component, the authentication service component confirms whether a transmission subject of the access closing value is the registered mobile authentication agent component corresponding to a service user and transmits an access closing request message to the online service server when it is confirmed that the access closing value is received from the registered mobile authentication agent component.
However, in the same field of endeavor, Keeler teaches wherein after service access is permitted to the online service server in association with the access terminal with the transmission of the authentication success message, when an access closing value is received from the mobile authentication agent component to the authentication service component, the authentication service component confirms whether a transmission subject of the access closing value is the registered mobile authentication agent component corresponding to a service user and transmits an access closing request message to the online service server when it is confirmed that the access closing value is received from the registered mobile authentication agent component (Keeler: Para. 0012: The network provider may then send the username and password to a roaming partner for authentication/authorization…..the roaming partner may determine whether the user account is authenticated….If the authentication response indicates that the user account has been authenticated, then the network provider may authorize access to the network for the user; Para. 0013: In authorizing access to the network, the network provider may send an authorization response to the client software. The authorization response may comprise a logoff address which is usable by the client software to initiate a logoff for the user account; Para. 0141: The authentication/authorization page may also include a parameter which specifies the logout URL….To initiate a logoff, the client software may send an HTTP POST operation to the system servicing the logoff URL. The POST operation may include the session key parameter returned by the last successful login operation; Para. 0142: When a logoff attempt is received by the network of the network provider 162, the router may return an HTML logoff response page including an HTML comment string of the form “<!—error={error number}—>”. The error number may be defined appropriately (e.g., 0=successful logoff, 4=not logged in, and 255=undefined system error)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein after service access is permitted to the online service server in association with the access terminal with the transmission of the authentication success message, when an access closing value is received from the mobile authentication agent component to the authentication service component, the authentication service component confirms whether a transmission subject of the access closing value is the registered mobile authentication agent component corresponding to a service user and transmits an access closing request message to the online service server when it is confirmed that the access closing value is received from the registered mobile authentication agent component as disclosed by Keeler. One of ordinary skill in the art would have been motivated to make this modification in order to terminate session promptly as suggested by Keeler (Keeler: Para. 0142)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Kara, and further in view of Oberheide et al. (US20140245396, hereinafter Oberheide). 
Regarding claim 13, combination of Richardson and Kara teaches the authentication system of claim 7. 
Yet, the combination does not teaches wherein when an access blocking value is received from the mobile authentication agent component receiving the service authentication password value to the authentication service component, the authentication service component confirms whether the transmission subject of the access blocking value is the registered mobile authentication agent component corresponding to the service user and transmits an access blocking request message to the online service server when it is confirmed that the access blocking value is received from the registered mobile authentication agent component.
However, in the same field of endeavor, Oberheide teaches wherein when an access blocking value is received from the mobile authentication agent component receiving the service authentication password value to the authentication service component, the authentication service component confirms whether the transmission subject of the access blocking value is the registered mobile authentication agent component corresponding to the service user and transmits an access blocking request message to the online service server when it is confirmed that the access blocking value is received from the registered mobile authentication agent component (Oberheide: Para. 0047: Step S240, which includes validating an application response, functions to obtain user confirmation. The application response is preferably received at the TFA service…. The user can confirm or deny the request as shown in FIG. 9. …. The TFA SDK can additionally facilitate transmitting the obtained application response to the TFA service. Alternatively, the confirmation response may be communicated to the TFA service by the application or any suitable component of the device. The TFA service can validate, assess, verify, or check the response obtained from the application; Para. 0048: Step S250, which includes transmitting an assessment, functions to transfer the result of the second factor of authentication to the service provider….If the user denied or canceled the authentication request, the TFA service preferably communicates an indication of the failure of the second factor of authentication. The failure can be explicit in that the authentication request is canceled, denied, or is responded to with an error. The failure can alternatively be implicit such as with a null response. Other response options such as an option to report fraud can additionally be delivered to the service provider, but alternatively, the reported fraud may be managed within the TFA service to detect fraudulent requests. The web application will preferably use the assessment in enforcing the user request occurring within the web application. For example, if the user was attempting to login to the web application, the transmitted assessment is used in allowing or denying the login request. The service provider may use the TFA response for any suitable alternative purpose). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein when an access blocking value is received from the mobile authentication agent component receiving the service authentication password value to the authentication service component, the authentication service component confirms whether the transmission subject of the access blocking value is the registered mobile authentication agent component corresponding to the service user and transmits an access blocking request message to the online service server when it is confirmed that the access blocking value is received from the registered mobile authentication agent component as disclosed by Oberheide. One of ordinary skill in the art would have been motivated to make this modification in order to provide an additional factor of authentication as suggested by Oberheide (Oberheide: Para. 0003).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Kara and Oberheide, and further in view of Kim (US7418257).
Regarding claim 14, combination of Richardson, Kara and Oberheide teaches the authentication system of Claim 13. 
Yet, the combination does not teach wherein the authentication service component keeps related information regarding the access terminal in which the access is blocked and automatically blocks an authentication request when the authentication request of the same condition is reattempted from the access terminal in which the access is blocked.
However, in the same field of endeavor, Kim teaches wherein the authentication service component keeps related information regarding the access terminal in which the access is blocked and automatically blocks an authentication request when the authentication request of the same condition is reattempted from the access terminal in which the access is blocked (Kim: Claim 4: a system for automatically blocking a voice call connection, comprising: a wireless network for receiving a voice call initiation message including the authentication information; Col. 13, line 32-33: blocking a cloned terminal from accessing to a wireless data service; Col 13, line 46-47: cloned mobile terminal is configured to be blocked)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the authentication service component keeps related information regarding the access terminal in which the access is blocked and automatically blocks an authentication request when the authentication request of the same condition is reattempted from the access terminal in which the access is blocked as disclosed by Kim. One of ordinary skill in the art would have been motivated to make this modification in order to only provide service to the legitimate terminal as suggested by Kim (Kim: Col. 2, line 52-66). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karachiwala et al. US10299118: authentication a user through user’s mobile device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                               /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438